Title: From Thomas Jefferson to John G. Ladd, 28 November 1801
From: Jefferson, Thomas
To: Ladd, John G.


Sir
Washington Nov. 28. 1810 [i.e. 1801]
Having often occasion to have packages of various contents brought to Alexandria; to be forwarded here, & consequently to have some person at Alexandria to whom my correspondents may consign them, mr Barnes, who acts for me here in all pecuniary matters, has encouraged me to hope you would be so good as to recieve and forward my packages from time to time to his address. I have therefore taken the liberty of naming you to some correspondents, and particularly by a letter of yesterday to Colo. Newton of Norfolk to desire him to send to your address 10. barrels of Hughes’s crab cyder he has procured for me. with respect to the articles of liquor generally I would ask the favor of your attention to forward them only by known persons who can be confided in not to adulterate them. all charges incurred will be thankfully replaced by mr Barnes for me on demand. I pray you to accept my best wishes & respects.
Th: Jefferson
